Action for damages for personal injuries sustained as a consequence of plaintiff falling on a tile floor in the lobby of the defendant’s hotel on a rainy day. Judgment of the County Court of Dutchess County in favor of the plaintiff reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. While there was proof that the place where plaintiff fell was wet, there was no proof of an accumulation of water or slush creating a dangerous condition, or any proof of knowledge, actual or constructive, on the part of the defendant of the existence of any such dangerous condition. (Miller v. Gimbel Bros., Inc., 262 N. Y. 107; Antenen v. New York Tel. Co., 271 id. 558.) In view of the foregoing decision, the appeal from the order denying defendant’s motion to set aside the verdict and for a new trial is dismissed, without costs. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.